 



ASSIGNMENT OF LEASE

 

THIS ASSIGNMENT OF LEASE (this “Assignment”) is made effective as of November
18, 2013 (the “Effective Date”), by and between Ardmore Investments Inc., a
Marshall Islands corporation, (“Assignor”), and Petroterra Corp., a Nevada
corporation, (“Assignee”).

 

WITNESSETH:

 

WHEREAS, Assignor and Pioneer Oil and Gas (“Lessor”), entered into that certain
purchase agreement dated August 8, 2013 (the “Purchase Agreement”) for 5,950.54
gross and net acres of oil and gas (the “Lease”); and

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right title
and interest in the Leases in exchange for common stock of Assignee.

 

WHEREAS, to grant Assignee ownership of the Leases, Assignor desires to, from
and after the Effective Date, assign its right to ownership in the Leases under
the Purchase Agreement to Assignee and Assignee desires to accept the assignment
of such ownership rights in the Leases but to assume none of Assignor’s duties,
obligations, and liabilities under the Purchase Agreement; and

 

WHEREAS, as consideration for the assignment, Assignee has agreed to pay to
Assignor one million (1,000,000) shares of its common stock.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Assignor and Assignee hereby agree as follows:

 

1. Assignment. As of the Effective Date, Assignor hereby assigns, gives, grants,
bargains, sells, conveys, transfers and sets over unto Assignee, all of
Assignor’s right, title and interest in, to, and under the Leases in, the
Purchase Agreement, but excluding all of Assignor’s duties, obligations, and
liabilities under the Purchase Agreement, including any and all payment
obligations to Lessor.

 

2. Consideration. In consideration for the assignment to Assignee of ownership
in the Leases and for Assignor’s continued performance of the payment
obligations under the Purchase Agreement, Assignee shall issue to Assignor one
million (1,000,000) shares of Assignee’s common stock (“Shares”), as follows:
five hundred thousand (500,000) Shares upon the Effective Date, and five hundred
thousand (500,000) Shares upon transfer of title to the Leases to Assignee.

 

3. Assignor’s Representations.

 

Assignor represents and warrants to Assignee that:

 

(i)The Purchase Agreement attached hereto as Exhibit A and made a part hereof is
a true and complete copy and there have been no amendments or modifications
thereto except as otherwise set forth in Exhibit A.

 

(ii)Assignor has been, now is, and shall in the future fulfill all of its
obligations under the Purchase Agreement.

 

a.Assignor has previously paid to Lessor the first two payments, totaling
sixty-five thousand dollars ($65,000) that were due under the Section 3 of the
Purchase Agreement, and will pay to Lessor all remaining payments pursuant to
the Purchase Agreement. Assignor shall pay to Lessor the third payment of one
hundred thousand dollars ($100,000) on or before December 12, 2013, the fourth
payment of one hundred thousand dollars ($100,000) on or before February 12,
2014, and the final payment of one hundred thousand dollars ($100,000) on or
before April 12, 2014.

  

4. Indemnification. (a) Assignee hereby indemnifies and agrees to defend and
hold harmless Assignor, its members, managers, stockholders, directors,
officers, successors and assigns from and against any and all actual or alleged
claims, demands, liability, loss, damage, cost and expense, including without
limitation reasonable attorneys’ fees, which Assignor may or shall incur under
the Purchase Agreement by reason of any failure or alleged failure of Assignee
to perform or fulfill the duties, obligations, and liabilities of the Lessee
under the Purchase Agreement from and after the Effective Date.

 

 

 

 

(b) Assignor hereby indemnifies and agrees to defend and hold harmless Assignee
its members, managers, stockholders, directors, officers, successors and assigns
from and against any and all actual or alleged claims, demands, liability, loss,
damage, cost and expense, including without limitation reasonable attorneys’
fees, which Assignee may or shall incur by reason of any failure or alleged
failure of Assignor to have complied with, performed, or fulfilled the duties,
obligations, and liabilities of the Lessee under the Purchase Agreement prior to
the Effective Date.

 

5. Successors and Assigns. The terms and conditions of this Assignment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns, subject to the restrictions on assignment in
the Lease.

 

6. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed an original, and all of which shall constitute one document.
Facsimile and electronic signatures will be effective as original signatures
with regard to this Assignment.

 

7. Governing Law. This Assignment shall be construed, and the rights and
obligations of Assignor and Assignee hereunder shall be determined, in
accordance with the substantive laws of the State of Nevada without regard to
any choice of law provisions therein. Venue is proper in the county in which the
Leases are located.

 

8. Construction. Any capitalized terms used in this Assignment and not defined
shall have the same meaning as set forth in the Purchase Agreement unless
otherwise expressly set forth herein to the contrary.

  

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed on the day and year first set forth above.

 

ASSIGNEE:   ASSIGNOR:       PETROTERRA CORP.   ARDMORE INVESTMENTS INC. a Nevada
corporation   a Marshall Islands corporation       By: /s/ John Barton   By: /s/
Antoine Ratsaphong Name: John Barton   Name: Antoine Ratsaphong Title: Chief
Executive Officer   Title: Director

 

 

 

 

